          Case 4:21-cv-00659-KGB Document 9 Filed 08/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TERRY M. WHITWORTH                                                                PLAINTIFF

v.                                Case No. 4:21-cv-00659 KGB

RELIANCE STANDARD
LIFE INSURANCE COMPANY                                                          DEFENDANT

                                            ORDER

       Before the Court is the plaintiff Terry M. Whitworth’s stipulation of dismissal as to

defendant Clearwater Paper Corporation only (Dkt. No. 2). The stipulation accords with the terms

of Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed as to defendant Clearwater Paper Corporation only.

       It is so ordered this 26th day of August, 2021.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
